DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on March 30th, 2021, has been entered. 
Upon entrance of the Amendment, claims 1 and 20 were amended. Claims 1-20 are currently pending. 
Reasons for Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 1, the prior art fails to anticipate or render obvious the limitations including “at least one of the cap and the substrate having an angled sidewall extending at an angle, the angle being greater than 0 and less than 90 degrees relative to an axis parallel to the optical path, and also having a straight sidewall” in combination with the rest of limitations recited in claim 1.
Claims 2-10 are dependent from the allowable claim 1, thus they are allowable.
Regarding to claim 20, the prior art fails to anticipate or render obvious the limitations including “the substrate having an angled sidewall extending at an angle, the angle being greater than 0 and less than 90 degrees relative to an axis parallel to the optical path, and also having a straight sidewall” in combination with the rest of limitations recited in claim 20.
Claims 11-19 were indicated allowable in the previous Office Action. The reasons for allowance of claims 11-19 were also indicated in the previous Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/VU A VU/Primary Examiner, Art Unit 2828